Citation Nr: 1442184	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his July 2014 hearing, the Veteran testified to having a disability of the bilateral hips that is separate and apart from the neurological disability for which he is receiving compensation in connection with his service-connected lumbar spine disability.  A VA examination was performed in December 2009 that found bursitis of the hips that the examiner indicated was not related to the back disability, but a separate disability.  However, the Board determines that these findings are too remote to be a necessarily accurate picture of the Veteran's current hip disability.  Moreover, the examiner provided no rationale for the opinion.  For these reasons, the Board determines that another VA examination is necessary to assess the existence and etiology of a bilateral hip disability that is separate and distinct from the service-connected radiculopathy of the bilateral lower extremities.   

In addition, the December 2011 statement of the case references November 11, 2011 EMG testing.  However, although there is a brief discussion of the test results in the Veteran's VA treatment notes from November 2011, the actual EMG report is not of record.  Therefore, steps should be taken to associate this report with the claims file. 

Finally, the most recent VA treatment note is dated in July 2013, and the record reflects that the Veteran seeks VA treatment regularly.  Therefore, all VA treatment notes for the Veteran dated from July 2013 forward from the Cleveland VA Medical Center (VAMC) should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the November 2011 EMG test report and any treatment notes from the Veteran from the Cleveland VAMC and any associated outpatient clinics, dated from July 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of an orthopedic bilateral hip disability or neurological disability of the hips that is not the same as the already service-connected lower extremity radiculopathy.  The claims file must be made available for review in conjunction with the examination.  After examination of the Veteran and review of the record, the examiner should respond to the following:

a. Identify any diagnosed disability of the bilateral hips other than the disability caused by the Veteran's service-connected bilateral lumbar radiculopathy.  
b. For any identified hip disability, is it at least as likely as not (i.e. a 50 percent probability or more) that the hip disability was caused or aggravated by his service-connected lumbar spine disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

 A complete rationale must be provided for any opinion offered. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. When the above development has been completed, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



